Citation Nr: 0433344	
Decision Date: 12/16/04    Archive Date: 12/21/04

DOCKET NO.  03-14 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a higher initial evaluation, in excess of 10 
percent, for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to September 1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Cleveland, Ohio 
Regional Office (RO), which granted the veteran's service 
connection for PTSD and assigned a 10 percent evaluation 
effective from April 2002.  The veteran perfected a timely 
appeal of this determination to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Since the most recent VA psychiatric examination in August 
2002, the veteran has been receiving ongoing treatment at a 
VA mental health clinic.  These clinical records, which were 
received in conjunction with the veteran's April 2004 
hearing, indicate that his psychiatric symptoms may have 
worsened.  As such, the Board finds that a contemporaneous VA 
examination is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain copies of 
the outpatient records from the VA 
medical facility in Toledo, Ohio 
(see hearing transcript, page 3) 
covering the period from April 3, 
2004 to the present.  

2.  The veteran should be afforded a 
VA c examination by a psychiatrist 
in order to determine the severity 
of his service-connected PTSD.  The 
claims folder must be made available 
to the examiner for review in 
conjunction with the examination.  
All tests deemed necessary should be 
performed.  The examiner is 
requested to obtain a detailed 
occupational history. The examiner 
should indicate the degree of social 
and industrial impairment caused by 
PTSD.  The examination should 
include a Global Assessment of 
Functioning (GAF) score.  A complete 
rationale for any opinion expressed 
must be provided.

3.  Following completion of the 
foregoing, the RO should 
readjudicate the issue of 
entitlement to an initial disability 
rating in excess of 10 percent for 
PTSD to include consideration of all 
evidence received since the May 2003 
supplemental statement of the case.  
If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided 
with a supplemental statement of the 
case and an opportunity to respond. 

The case should then be returned to the Board for further 
appellate consideration.

No action is required of the veteran until he is notified.  
The case should be returned to the Board for further 
consideration, if in order.  The purpose of this remand is to 
obtain clarifying information and to meet due process 
considerations. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




